                                               May 3, 2021
     VIA ECF
     Honorable Katherine Polk Failla, U.S.D.J.                           Re: Doe v. East Side Club, LLC et al.
     Thurgood Marshall United States Courthouse                          Case No.: cv 11324
     40 Foley Square, Courtroom 618


                                                                                        MEMO ENDORSED
     New York, NY 10007

     Dear Honorable Judge Failla,

             We write to respectfully request leave to file Exhibits 2, 3, 4, 5, 6, 8, 12, and 13 attached
     to our May 3, 2021 filing (Dkt #153) under seal. We make this request to protect the anonymity
     of the parties, which to this point have not been disclosed on the public docket.1

             We thank the Court for its time and attention to this matter.



                                                                         Respectfully submitted,

                                                                         Johnmack Cohen, Esq.

Application GRANTED. Exhibits 2-6, 8, and 12-13 to Plaintiff's former
counsel's May 3, 2021 letter (Dkt. #153) shall be filed under seal,
visible only to the parties, Plaintiff's former counsel, and the Court.

Dated:       May 3, 2021                                  SO ORDERED.
             New York, New York




                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE




     1
      We apologize to the Court for not marking these Exhibits as “SEALED,” pursuant to Your Honor’s Individual
     Rules
           New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
          Philadelphia Office: 1835 Market Street, Suite 2950, Philadelphia, PA 19103| (215) 391-4790
                Miami Office: 701 Brickell Avenue, Suite 1310, Miami, FL 33131 | (305) 946-1884
               New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                             Website: www.discriminationandsexualharassmentlawyers.com
